Citation Nr: 0015716	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
psychiatric disability incurred as a result of treatment 
rendered during hospitalization at a VA facility in 1980 and 
1981.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
June 1976.  

This appeal arises from a November 1996 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia had not been received.  
Thereafter, the veteran perfected an appeal of this denial, 
and, in January 1998, the Board of Veterans' Appeals (Board) 
remanded this issue to ensure that he was accorded his due 
process rights.  Subsequently, in March 1999, the Board 
determined that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
schizophrenia had, in fact, been received.  

The Board remanded the issue of entitlement to service 
connection for schizophrenia to the RO for further 
evidentiary development.  Following completion of the 
instructions set forth in the Board's March 1999 remand, the 
RO, in February 2000, returned the veteran's claims folder to 
the Board.  

In addition, the current appeal also arises from a November 
1998 rating action of the St. Petersburg, Florida, RO.  In 
that decision, the RO denied the veteran's claim of 
entitlement to compensation for a nervous condition based on 
the provisions of 38 U.S.C.A. § 1151.  

Also by the November 1996 rating action, the RO denied the 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Following the veteran's perfection 
of a timely appeal with respect to this denial, the Board 
remanded this claim in January 1998 to ensure that the 
veteran had been accorded his due process rights and also in 
March 1999 for further evidentiary development.  However, in 
a statement received at the RO in August 1999, the veteran 
specifically stated that he "want[ed] to hereby withdraw . . 
. [his] claim for PTSD."  

In the supplemental statement of the case, which the RO 
furnished to the veteran in January 2000, the RO noted that, 
in the August 1999 statement, he had effectively withdrawn 
his claim for service connection for PTSD.  

The Board concurs with the RO that, by the August 1999 
statement, the veteran effectively withdrew his claim for 
service connection for PTSD.  See 38 C.F.R. § 20.204 (1999).  
Consequently, this issue is no longer before the Board for 
appellate consideration.  The Board acknowledges that, in 
subsequent statements, the veteran again discussed his PTSD 
claim.  The Board construes these documents to represent a 
petition to reopen a claim for service connection for PTSD.  
This matter is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Paranoid schizophrenia is of service origin.  

2.  In an October 1991 decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for compensation benefits under under 38 U.S.C. A. 
§ 1151 (formerly U.S.C. 351) based on additional psychiatric 
disability due to treatment rendered at a VA medical facility 
between 1980 and 1981.  

3.  Evidence received since the Board's October 1991 decision 
is cumulative of evidence previously of record.



CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  The evidence received since the October 1991 Board 
decision which denied entitlement to compensation benefits 
under 38 U.S.C. A. § 1151 (formerly U.S.C. 351) based on 
additional psychiatric disability due to treatment rendered 
at a VA medical facility between 1980 and 1981 is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).  

3.  The evidence received since the Board's October 1991 
decision, which denied entitlement to compensation benefits 
under 38 U.S.C. A. § 1151 (formerly U.S.C. 351) based on 
additional psychiatric disability due to treatment rendered 
at a VA medical facility between 1980 and 1981, is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§§ 1151, 5107,7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156, 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Schizophrenia

The veteran's claim of entitlement to service connection for 
schizophrenia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board has 
found that the veteran has presented a claim which is 
plausible.  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to his claim.  In this 
regard, the Board is satisfied that all relevant evidence is 
of record and the statutory duty to assist the veteran has 
been met.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Furthermore, where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Throughout the current appeal, the veteran has asserted that 
his schizophrenia began during his active military duty and 
that he started to receive treatment for this disorder within 
one year after his separation from active service.  

The available service medical records are negative for 
complaints of, treatment for, or findings of a psychosis.  
The separation examination, which was conducted in April 
1976, demonstrated that the veteran's psychiatric evaluation 
was normal.  

The veteran was treated at a VA mental health clinic from 
April to August 1977.  In April 1977 the veteran stated that 
he had a court martial during service unjustly. Since that 
time he had thoughts of the injustice which intruded on him.  
He stated that it was difficult to rid his mind of this.  
This obsessional thought was bothering him more and was 
interfering in the onset of sleep.  He denied depression, 
delusions, hallucinations, and ideas of reference.  The 
impression was obsessional thought.  In May 1977, the veteran 
expressed his embarrassment of the "injustices" he 
sustained during his military service.  

In a July 1977 psychological intake testing report, a staff 
clinical psychologist explained that the veteran's profile 
"suggests that he has difficulty facing and accepting 
reality" and also expressed his opinion that "[s]ome people 
with this type of profile might develop schizophrenic or 
disassociative reactions." The impression was adjustment 
reaction to late adolescence.  In August 1977 it was reported 
that the veteran seemed a little nervous.  It was reported 
that therapy was no longer indicated.

Between March and May 1980, the veteran was hospitalized at 
the VA Medical Center (VAMC) for treatment of paranoid 
schizophrenia.  During this hospitalization, the veteran 
provided a history of two years or more of mounting tension 
due to his refusal to pay any more income taxes than he had 
already paid.  The veteran reported that his difficulties 
began in 1974 when he was denied a pass home from the Army at 
the time of his grandfather's death.  He stated that his 
family secured support from a United States senator and that 
he was allowed to go home on furlough.  When returned to his 
unit he was told that he should ask for a discharge, that 
when he refused to request a discharge he was submitted to a 
great deal of punishment and harassment throughout the 
remaining two years of his Army service.  He was transferred 
to another VA facility in May 1980.  He was discharged in 
April 1981 with a diagnosis of schizophrenia, paranoid type.

From 1981 to 1998 the veteran intermittent received treatment 
and evaluations at VA and private facilities for psychiatric 
complaints diagnosed primarily as a psychosis.  In an April 
1983 record, the veteran reported that, in the summer of 
1976, he attempted suicide by overdosing with sleeping pills 
and that he made a second attempt at suicide by cutting his 
wrists in 1981.  

An April 1998 private mental status evaluation report 
contains an Axis I diagnosis of severe excessive anxiety 
disorder, an Axis II diagnosis of schizophrenia with 
hallucinations and thought disorders, an Axis III diagnosis 
of a major depression disorder with hypersomnia, and an 
Axis IV diagnosis of PTSD.  

A VA psychiatric examination was conducted in April 1998.   
The diagnoses included chronic paranoid schizophrenia.  

A hearing was held at the RO in August 1998.  At that time 
the veteran provided testimony concerning his psychiatric 
disorder.  

In September 1999, the veteran underwent a VA mental 
examination.  In the report of this evaluation, the examiner 
specifically stated that he had fully reviewed the veteran's 
claims folder prior to, and after, the examination.  During 
the interview, the veteran "endorse[d] . . . [the] fact that 
he had suicide attempts in 1976 at the Philadelphia YMCA with 
sleeping pills and also in 1980 by [an] overdose and also 
[by] . . . cutting his wrist."  The veteran also reported 
that he left the service because he had been getting constant 
"death threats."  He specified that many people around him 
in service used drugs constantly, that he was alienated and 
harassed because he did not use drugs, and that on several 
occasions people coerced him into using drugs.  

Following a mental status evaluation, the examiner diagnosed, 
on Axis I, chronic paranoid schizophrenia and, on Axis II, a 
paranoid personality disorder.  The examiner provided a 
clinical impression in which he described the veteran as one 
who has a history of paranoid schizophrenia, which apparently 
appeared to begin while he was in the military, as . . . [he] 
endorses that he became extremely paranoid and also worried 
that others were trying to force him to do drugs. The 
examiner noted that the veteran subsequently had a long and 
drawn out history of psychiatric hospitalizations and has not 
been able to function in order to support himself since then.  

In November 1999, a VA mental disorders examination was 
conducted by the VA examiner who administered the September 
1999 examination. 

Following a mental status evaluation, the examiner diagnosed, 
on Axis I, chronic paranoid schizophrenia as well as PTSD 
and, on Axis II, a paranoid personality disorder.  The 
examiner concluded that the veteran had a history of paranoid 
schizophrenia and currently endorses symptoms of paranoia, 
auditory hallucinations, as well as symptoms consistent with 
PTSD."  The examiner also expressed his opinion that it was 
likely that . . . [the] veteran's psychiatric illness is 
related to his period of active duty as he suffered a 
traumatic experience as well as had development of paranoid 
symptoms at this time.  "This may be secondary to his 
feelings of pressure from his troop members as well as the 
excessive and tremendous amount of pressure that . . . [he] 
relates during his experience."  

The Board acknowledges that the available service medical 
records, including the April 1976 separation examination, are 
negative for complaints of, treatment for, or findings of a 
psychosis.  However, he was initially seen at a VA facility 
from April to August 1977, approximately 10 months after 
service, for psychiatric complaints.  Although a late 
adolescent adjustment reaction was diagnosed, the veteran 
made several references to problems during active duty.  
Paranoid schizophrenia was diagnosed during his 
hospitalization at a VA facility in May 1980, almost four 
years after his separation from active military duty.  
However, during this hospitalization he again related his 
problems back to service.  

Additionally, the VA examiner in September and November 1999 
related that veteran's psychiatric illness, diagnosed as 
paranoid schizophrenia, to the veteran's service.  The Board 
places significant weight on the VA examiner's opinions. 
Moreover, the veteran himself is competent to report on his 
inservice psychiatric symptoms.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993) and Layno v. Brown, 6 Vet.App. 465, 
469 (1994). Consequently, the Board concludes service 
connection for chronic paranoid schizophrenia is warranted.

Petition to Reopen an § 1151 Claim

The veteran filed a claim for 38 U.S.C.A. § 1151 benefits 
during an August 1998 hearing at the RO.

Effective in October 1997, compensation under this chapter 
and dependency and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in § 1701(3)(A) of this title, 
and the proximate cause of the disability 
or death was 

(A)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B)  an event not reasonably 
foreseeable; or

(2)  the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a 
service-provider used by the Secretary 
for such purpose under § 3115 of this 
title) as part of an approved 
rehabilitation program under chapter 31 
of this title.

38 U.S.C.A. § 1151(a) (West 1991 & Supp. 1999).  

In determining that additional disability exists, the 
following considerations will govern:

(1)	The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.

(i)	As applied to examinations, the physical condition 
prior to the disease or injury will be the condition at 
time of beginning the physical examination as a result 
of which the disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will 
be the condition which the specific medical or surgical 
treatment was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences'' are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered.

(4)	When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the in the case of 
incompetent veterans.  38 C.F.R. § 3.358(c) (1999).

The evidence of record at the time of the October 1991 Board 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C. § 351 
for a psychiatric disorder is briefly summarized.   

The veteran was hospitalized at the VAMC in Minneapolis in 
March 1980 with a diagnosis of paranoid schizophrenia.  In 
May 1980 he was transferred to the VAMC in St. Cloud, 
Minnesota.  The hospital summary reflects that while 
hospitalized following an altercation reported by a patient 
the veteran was placed in the seclusion room for a number of 
hours.  He began to hear voices and medication was 
prescribed.  The veteran responded to the medication and was 
discharged in April 1991with a diagnosis of paranoid 
schizophrenia 

In a July 1981 statement, a VA physician who was the Chief of 
Staff at the St. Cloud VAMC explained that, following an 
attempted assault on a fellow patient, the veteran was placed 
in seclusion "for purposes of protecting those around him, 
as well as because he was fearful that he might repeat the 
incident."  During a 48-hour period, the veteran was 
actually secluded for a total of 29 hours and 15 minutes.  
The Chief of Staff stated that seclusion is "a medically 
approved procedure which provides that periods of seclusion 
do not exceed two hours in duration without a break . . . 
[when] the patient is allowed to use the bathroom facilities, 
to exercise, and to communicate with others in a controlled 
environment."  The Chief of Staff noted that, following the 
veteran's seclusion, he reported hearing voices.  Previous 
diagnoses of paranoid schizophrenia were confirmed.  The 
veteran was given antipsychotic medication.  

The Chief of Staff expressed his opinion that "the act of 
secluding . . . [the veteran did not] precipitate . . . . a 
new psychosis but rather caused him to reveal a problem which 
had been with him all the time but was not readily 
observable."  Following discussions with the attending 
physician, the Medical Administrative Service staff, and 
members of the Patients Rights and Grievances Committee, the 
Chief of Staff concluded that he was "convinced that there 
is no evidence of any carelessness, negligence, lack of 
proper skill, or error in judgment in the management of . . . 
[the veteran's] treatment."  

The Board, in December 1982, determined that benefits under 
the provisions of 38 U.S.C. § 351 for a nervous disorder were 
not warranted.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  In July 1983, the Board denied the 
veteran's motion for reconsideration of the December 1982 
Board decision.  

In a December 1986 decision, the Board considered additional 
contentions made by the veteran and medical records received 
since the December 1982 decision.  In particular, the veteran 
continued to assert that his psychiatric disorder was 
aggravated as a result of treatment received during VA 
hospitalization between 1980 and 1981 (and, particularly, the 
previously-described seclusion episode).  See, e.g., undated 
hearing transcript (T.) at 1-24 and June 1986 hearing 
transcript (1986 T.) at 1-18.  Furthermore, duplicate VA 
hospitalization records dated from December 1980 to March 
1981, a copy of an article discussing the use of seclusion 
rooms and physical restraints in the treatment of psychiatric 
patients, a copy of a February 1985 letter from a VA 
registered nurse who noted that the veteran continued not to 
be a candidate for psychiatric treatment under the VA system, 
and a June 1996 letter from a psychologist who had 
participated in the veteran's treatment program during the VA 
hospitalization between 1980 and 1981 and who expressed his 
opinion that the veteran's confinement in the seclusion room 
during that time was the precipitating stress for his 
psychotic break were received at the RO, associated with the 
veteran's claims folder, and considered by the Board in its 
December 1986 decision.  

In December 1986, the Board determined that this additional 
evidence did not provide a new factual basis for concluding 
that the veteran sustained schizophrenia or aggravated 
schizophrenia as a result of an accident or as the result of 
negligence, carelessness, lack of proper skill, or other 
instances of indicated fault on the part of VA treating 
personnel during hospitalization at a VA medical facility 
between 1980 and 1981.  Consequently, the Board denied the 
veteran's petition to reopen his previously disallowed claim 
for benefits under 38 U.S.C. § 351 based on additional 
psychiatric disability due to treatment rendered at a VA 
medical facility between 1980 and 1981.  The Board's December 
1986 decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  

Subsequently, in an October 1991 decision, the Board 
considered additional contentions made by the veteran and 
medical records received since the December 1986 decision.  
In particular, the veteran continued to assert that his 
psychiatric disorder was aggravated as a result of treatment 
received during VA hospitalization between 1980 and 1981 
(and, particularly, the previously-described seclusion 
episode).  Additionally, duplicate VA hospitalization records 
dated in 1980 and 1981, duplicates of a letter from a 
physician who had participated in the veteran's treatment 
program during the VA hospitalization between 1980 and 1981 
and who expressed his opinion that the veteran's confinement 
in the seclusion room during that time was the precipitating 
stress for his psychotic break, a duplicate July 1977 report 
of a VA psychological intake test, and a copy of a May 1984 
letter from a registered nurse at an outpatient psychiatry 
clinic who concluded that the veteran "has not had a 
continuing ability to substantially understand his legal 
rights, manage his affairs, and prosecute his claims" were 
received at the RO, associated with the veteran's claims 
folder, and considered by the Board in its October 1991 
decision.

In October 1991, the Board determined that this additional 
evidence, which was received after the Board's December 1986 
decision, was not new and material sufficient to reopen the 
veteran's claim for benefits under 38 U.S.C. § 351 based on 
additional psychiatric disability due to treatment rendered 
at a VA medical facility between 1980 and 1981.  The Board's 
October 1991 decision is final.  38 U.S.C.A. § 7104(b) (West 
1991). 

However, the veteran may reopen his claims by submitting new 
and material evidence. 38 U.S.C.A. § 5008 (West 1991). New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999). 

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that, in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted. If new and material evidence has been 
submitted, it must be determined whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last time that the 
claim was finally disallowed on any basis, not just since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet.App. 273 (1996).  Therefore, in adjudicating 
the veteran's petition to reopen his claim for § 1151 
benefits, the Board must consider all of the evidence 
submitted since the October 1991 decision, at least as to 
whether it constitutes new and material evidence.  
Furthermore, in deciding the issue of whether additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet.App. 510, 
512-513 (1992).  

Following the Board's October 1991 decision in the present 
case, the veteran has continued to assert that his 
psychiatric disorder was aggravated as a result of being 
secluded during his hospitalization at the VAMC.  Duplicate 
copies of VA and private medical records dated between 1976 
and 1986 as well as copies of current VA and private records 
and examination reports dated from 1996 to November 1999 
reflecting treatment for, and examination of, schizophrenia 
and PTSD have been received and associated with the veteran's 
claims folder.  

The contentions made by the veteran are cumulative in nature. 
Additionally, the duplicate medical records were previously 
considered.  Further the current VA and private records dated 
from November 1996 to November 1999 reflecting treatment for, 
and examination of his psychiatric disorder are cumulative in 
nature and pertain to finding many years following the period 
of medical treatment in issue. 

Consequently, the additional evidence, therefore, is not new 
and material in light of the applicable law, regulations, and 
Court decisions, and does not provide the required 
evidentiary basis to reopen the veteran's claim for § 1151 
benefits.  

ORDER

Service connection for chronic paranoid schizophrenia is 
granted.  

The petition to reopen a claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional psychiatric disability incurred as a result of 
treatment rendered during hospitalization at a VA facility in 
1980 and 1981 is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


